Argued December 14, 1925.
The Hopewell Chocolate Company, the original plaintiff, levied upon the goods of Israel Stein. They were claimed by his wife, Minnie Stein, and the matter came before the trial Judge sitting without a jury under sheriff's interpleader proceedings. Mrs. Stein, the claimant, was the only witness. The court entered judgment in favor of the Chocolate Company. The only point in the case is whether the trial Judge capriciously disregarded the testimony of the plaintiff. *Page 291 
The plaintiff testified that the articles in dispute had been bought by her. She had been married about fifteen years. She failed to state that she had any income of her own. The funds that she received were from her husband, who gave her a weekly allowance for household expenses. Out of this she claimed to have bought a piano, victrola, living room, dining room and bed room suits, and various other items; in fact, everything in the house, except a few wedding presents. She failed to produce receipts for any of the articles bought, nor did she call anyone with whom the transactions were had to corroborate her story. We decided in Gerson v. Pennsylvania Glass Manufacturing Co., 75 Pa. Super. 320, which was a trial of an interpleader, that where the claimant's testimony is not positive, clear and convincing, the judge is not compelled to adopt it as a statement of fact. Where a case is tried by the Municipal Court of Philadelphia, without a jury, and the plaintiff's case depends upon oral testimony and no requests are presented for findings of fact and conclusions of law, a general finding for the defendant if it is responsive to the issue presented by the pleadings has the force of a general verdict by a jury. Peoples vs. Philadelphia, 62 Pa. Super. 553; Flannery v. O'Hara, 62 Pa. Super. 555.
The assignments of error are overruled and the judgment is affirmed.